IN THE SUPREME COURT OF THE STATE OF NEW MEXICO

Opinion Number: ___________

Filing Date: May 13, 2013

Docket No. 33,811

CLIFTON SKIDGEL,

        Petitioner,

v.

TIMOTHY B. HATCH, Warden,

        Respondent.

ORIGINAL PROCEEDING ON CERTIORARI
Lisa C. Schultz, District Judge

Clifton Skidgel, Pro Se
Santa Fe, NM

for Petitioner

Gary K. King, Attorney General
Margaret E. McLean, Assistant Attorney General
Santa Fe, NM

for Respondent

                                          OPINION

DANIELS, Justice.

{1}     For more than thirty years, Petitioner Clifton Skidgel has been trying to get the
attention of our state courts to correct his parole eligibility for the life sentences imposed on
him after he pleaded guilty to four counts of first-degree murder on April 2, 1980. He now
seeks a writ of certiorari from this Court to review the district court’s summary dismissal of
his most recent petition for writ of habeas corpus. We grant certiorari on the issue of the
district court’s order that Petitioner must serve thirty instead of ten years before
consideration for parole, which the court ordered in reliance on our opinion in Quintana v.
New Mexico Department of Corrections, 100 N.M. 224, 668 P.2d 1101 (1983); and we deny

                                               1
certiorari on all remaining issues. We expressly overrule Quintana to the extent that it is
inconsistent with Devine v. New Mexico Department of Corrections, 866 F.2d 339 (10th Cir.
1989), reverse the district court on Petitioner’s parole eligibility, and order the district court
to issue a writ of habeas corpus providing that Petitioner shall become eligible for parole
consideration upon the completion of ten years of imprisonment on the life sentence he is
now serving.

BACKGROUND

{2}      Petitioner is serving the second of two consecutive life sentences for the first-degree
murders of his wife and three of his stepchildren. According to documents in the record,
Petitioner shot his wife and four stepchildren in their home on September 17, 1979. One of
his stepchildren survived the shooting. The State charged Petitioner with four counts of
first- degree murder and one count of attempted murder. In exchange for his plea of guilty
to the four murder charges, the State dismissed the attempted murder charge. The district
court sentenced Petitioner on May 14, 1980, to four life sentences, ordering that three of the
sentences would run concurrent with each other and consecutive to the fourth, for an
effective sentence of two consecutive life terms.

{3}     Fifteen months after Petitioner was sentenced, he filed his first motion for
postconviction relief to correct what he argued was an illegal sentence. He claimed that his
attorney had advised him that he would be eligible for parole after serving ten years on each
of his two consecutive life sentences. Once incarcerated, however, Petitioner received a
“time slip” informing him that he would not be eligible for parole until he served thirty years
on each life sentence. The effect was to extend what Petitioner understood to be the
minimum length of his incarceration from twenty years to sixty. He claimed that the
discrepancy rendered his plea bargain “involuntary” and that his attorney’s incorrect advice
amounted to ineffective assistance of counsel. The district court denied that motion in 1981.

{4}     Over the course of the next eight years, Petitioner raised this discrepancy issue with
the district court three more times without success. His first effort was in 1983, when he
requested relief on the basis of “new evidence,” which consisted of postsentencing
correspondence with his attorney advising him and his family that he would be eligible for
parole in twenty years. For reasons that are unclear from the record, Petitioner abandoned
the 1983 attempt shortly before he was to appear for an evidentiary hearing.

{5}     He tried again in 1985 with a petition for a writ of habeas corpus. The district court
granted Petitioner an evidentiary hearing at which his attorney testified that she had advised
him during the course of his plea negotiations, based on her understanding of the law at that
time, that a person sentenced to life in prison would be eligible for parole after ten years.
The district court denied the petition, concluding that Petitioner did not rely on his attorney’s
advice when he pleaded guilty to four counts of first-degree murder. The district court
further concluded that “[t]he parole eligibility date for [Petitioner’s] two consecutive life
sentences is sixty years.”

                                                2
{6}      The last in this series of attempts was in 1989, when he again petitioned for a writ
of habeas corpus and raised the incongruity of his counsel’s advice and his ultimate parole
eligibility. The district court summarily dismissed the 1989 petition on a technicality, citing
Petitioner’s failure to name the proper respondent.

{7}     Petitioner made two additional postconviction challenges, in 1991 and 1995, on
grounds related to his competency, and the district court denied both. This Court denied
certiorari review of those denials, and Petitioner fared no better on these issues in federal
court. See Skidgel v. Williams, 172 F.3d 63, at *1 (10th Cir. 1999) (unpublished) (denying
federal habeas corpus relief).

{8}      This brings us to the present petition—filed over thirty years after his initial
incarceration—in which Petitioner again challenges the timing of his eligibility for parole.
This is the first time Petitioner has presented this Court with the issue of his parole
eligibility, and we agree that he is entitled to relief on that ground.

ANALYSIS

Legislative History

{9}      This Court previously has encountered confusion about the appropriate length of a
life sentence for someone convicted of committing a capital crime that occurred in the latter
half of 1979. In Quintana, we addressed the claim of a defendant sentenced to a life term
for a crime he committed during that same period. 100 N.M. at 225, 668 P.2d at 1102. We
explained that the confusion for capital offenders arose from a series of conflicting laws
passed by the Legislature that affected the period of incarceration such an individual must
serve before becoming eligible for parole. Id. at 226-27, 668 P.2d at 1103-04.

{10} Prior to 1977, NMSA 1953, Section 41-17-24 (1955) provided that a person
sentenced to life imprisonment became eligible for parole consideration after serving ten
years. See Quintana, 100 N.M. at 226, 668 P.2d at 1103. But in 1977, the Legislature
passed two bills—both on the same day—with conflicting provisions governing parole
eligibility for a life sentence. The first 1977 bill repealed Section 41-17-24 and established
a new, thirty-year minimum term of imprisonment for a life sentence; that law had a
postponed effective date of July 1, 1979. See Quintana, 100 N.M. at 226, 668 P.2d at 1103
(citing 1977 N.M. Laws, ch. 216). The second 1977 bill amended Section 41-17-24 in
various other ways but left the ten-year period in Section 41-17-24 intact; this second law
would have had an effective date of June 21, 1977, ninety days after the March 19, 1977,
adjournment of the 1977 Legislative session, by the terms of Article IV, Section 23 of the
New Mexico Constitution. See Quintana, 100 N.M. at 226, 668 P.2d at 1103 (citing 1977
N.M. Laws, ch. 217).

{11} Compounding the confusion, the 1978 recompilation of the New Mexico Statutes
codified only the second bill at NMSA 1978, Section 31-21-10 (1977), and simply referred

                                              3
to the first bill in the compiler’s annotations without including its text. See Devine, 866 F.2d
at 340-41. Thus, Subsection D(4) of the statute that appeared in the official compilation
continued to provide that a person sentenced to life in prison was eligible for parole after
serving ten years.

{12} Such was the status until February 22, 1980, when the Legislature repealed the newly
recodified Section 31-21-10 in its entirety and replaced it with a new statute that prescribed
a thirty-year period of imprisonment for a life sentence before eligibility for parole. See
Quintana, 100 N.M. at 226, 668 P.2d at 1103. The Legislature made the 1980 statute
effective immediately and purported to make it apply retroactively to all crimes committed
on or after July 1, 1979. See id.

{13} These dates are critical in this case because Petitioner’s crimes were committed on
September 17, 1979, and he was sentenced on May 14, 1980. Thus, Petitioner was
sentenced just after the 1980 law went into effect for crimes that he committed after the
retroactive date of July 1, 1979.

Conflicting State and Federal Holdings

{14} In Quintana, we held that Andrew James Devine, a defendant serving a life sentence
under circumstances substantially identical to Petitioner’s, would not be eligible for parole
until he had served thirty years, rather than ten years as provided by prior law. Id., 100 N.M.
at 227, 668 P.2d at 1104. We reasoned that, because the first bill repealed the prior
sentencing statute and replaced it with a new thirty-year term of imprisonment, the second
bill that amended the prior statute was ineffective; in essence, there was nothing for the
second bill to amend. See id. at 226-27, 668 P.2d at 1103-04. Our opinion is not entirely
clear about the fate of the second bill—the law published in the 1978 recompilation of our
statutes—but it seems that we concluded that it was never effective. See Quintana, 100
N.M. at 226, 668 P.2d at 1103. Instead, we held that the law regarding parole eligibility
remained unchanged until the law the Legislature passed first became effective on July 1,
1979, as the Legislature originally provided. See id., 100 N.M. at 227, 668 P.2d at 1104
(holding that parole eligibility for an “inmate . . . sentenced for committing a crime after July
1, 1979, [and] serving . . . a capital life sentence . . . is thirty years”).

{15} Some years later, the United States Court of Appeals for the Tenth Circuit granted
a federal writ of habeas corpus to Andrew James Devine. See Devine, 866 F.2d at 339. The
Tenth Circuit held that our reasoning and holding in Quintana were “unforeseeable and
retroactively enhanced Devine’s punishment,” in violation of ex post facto principles, and
therefore violated Devine’s federal due process rights. Id. at 347. The Tenth Circuit ordered
Devine released unless he was provided a parole hearing after serving ten years in prison.
Id. Thus, Devine effectively overruled our retroactive interpretation of New Mexico’s parole
eligibility laws in Quintana as a matter of federal constitutional law. Cf. State v. Ordunez,
2012-NMSC-024, ¶¶ 1-2, 19, 283 P.3d 282 (reviewing ex post facto considerations in parole
and probation eligibility cases and holding that retroactive application of a statute reducing

                                               4
sentence credit for time served on probation constitutes ex post facto punishment).

{16} We have acknowledged previously that Devine undid our holding in Quintana, see
State v. Smith, 2004-NMSC-032, ¶ 29, 136 N.M. 372, 98 P.3d 1022, although the most
widely used legal research services fail to warn users that Quintana retains little, if any,
precedential value. To avoid any further confusion, we hereby expressly overrule Quintana
to the extent it is inconsistent with Devine, in recognition of the supremacy of the federal
court ruling. See U.S. Const. art. VI, clause 2.

Disposition of This Petition

{17} The State’s responsive filing in this Court agrees with Petitioner that the district court
erroneously relied on Quintana and requests that we “grant the Petition and . . . such other
and further relief this Court deems just and proper.” We agree with the State’s candid
concession. The rule of law that requires Petitioner be held accountable for his crimes also
requires that the executive and judicial branches of the state comply with the rule of law in
administering his punishment.

{18} The only remaining question concerns the scope of the remedy that this Court should
grant to Petitioner. The State suggests that the relief required by Devine is based on the
parole procedure under the statute that was in effect at the time of Petitioner’s crimes. We
agree. We therefore reverse the district court’s denial of the petition for writ of habeas
corpus and remand with instructions to issue a writ clarifying that Petitioner shall be eligible
for parole for his second life sentence upon the completion of ten years of that sentence. It
appears from the record that Petitioner was granted parole on his first three concurrent life
sentences on September 24, 2003, and that he accepted the conditions of his parole on
September 30, 2003, effective when service of his final life sentence commenced. If our
calculation is correct, it appears that Petitioner will become eligible for a parole hearing on
his current and final sentence on September 30, 2013.

{19} Whether to grant parole to Petitioner at that time is not for this Court to decide. We
note that the circumstances under which Petitioner was granted parole on his first life
sentence are not clear from the record and briefing before us. It appears that he was paroled
after serving approximately twenty-four years of that sentence, a possible result of the Tenth
Circuit’s holding in Devine. See Skidgel, 172 F.3d 63 at *2 n.5 (“Skidgel’s filings in the
district court suggest that New Mexico revised its policy following our decision in Devine
so that Skidgel’s current parole eligibility is set at 10 years for each of the consecutive life
sentences.” (internal citation omitted)). Rather than rely on speculation, we write to ensure
that neither the district court’s order in this case nor our holding in Quintana can be
resurrected to further affect Petitioner or any other person similarly situated.

CONCLUSION

{20}   We grant the petition for certiorari on the issue of the district court’s reliance on

                                               5
Quintana, reverse the district court’s summary dismissal on that issue, and remand with
instructions to issue a writ of habeas corpus ordering that Petitioner’s eligibility for a parole
hearing accrue upon the completion of ten years of service on his current life sentence.

{21}    IT IS SO ORDERED.

                                                ____________________________________
                                                CHARLES W. DANIELS, Justice

WE CONCUR:

____________________________________
PETRA JIMENEZ MAES, Chief Justice

____________________________________
RICHARD C. BOSSON, Justice

____________________________________
EDWARD L. CHÁVEZ, Justice

____________________________________
BARBARA J. VIGIL, Justice




                                               6